DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 25, “the melt duration” lacks proper antecedent basis in the claim.

Claim 26, “the threshold snowfall intensity” lacks proper antecedent basis in the claim. Further, “the first heater” lacks proper antecedent basis in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et al., U.S. Patent Application Publication No. 2007/0193072.
As best understood, claim 21 recites a method, which is a collection of steps, whereby the following features are required:

selecting a rail network wayside (Examiner Note: It is noted that a “wayside” is a generic term to describe a device that is located near the rails, per se);

obtaining weather data with the wayside location, wherein the weather data comprises an observed condition; and

transmitting a component control signal to a component, associated with the wayside, based on the weather data.

As best understood, Fox et al. adequately discloses all of these features by disclosing a railroad snow removal system whereby snow removers located in remote locations can be monitored and controlled at a computing device. Data collected by sensors on the snow removal unit or data collected from a secondary source can be used to control the operation of the snow removers. In one embodiment, data regarding whether it is snowing at a particular location can be collected by moister sensors on the snow removal device and verified by on-line contemporaneous weather reports corresponding to the same location. 

In [0030], steps are described that allows the monitoring and control of multiple railroad switch snow removal devices (element 200), whereby ambient temperature and moisture content are measured, along with the available fuel; this data is compared with predetermined data which is stored in a local memory (element 301) to determine if snow is falling and if the device has enough fuel to run properly, wherein this step may be accomplished locally by a processor (element 300), wherein the snow removal device (element 200) may automatically turn on or off as needed to ensure that snow and ice do not accumulate on the rails (element 402) of the switch (element 400).

Further, [0048] goes on to describe that a user can remotely monitor and control the snow melter using control tabs, whereby the snow melter device can be turned on and off, and [0036] that data can be displayed on a map that the user can click on a snow removal device of interest and investigate it particular properties further.

As per claim 39, the rational as set forth above, with respect to claim 21, is applied herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al., as applied to claim 21, from above, and further in view of OFFICIAL NOTICE.

As per claim 24, Official Notice is taken with respect to a weather forecast having a timestamp associated with, wherein a weather forecast is utilized for making determinations on how to control a system. Clearly, for any weather-controlled system to be reliable and accurate, the most current weather conditions should be known, and therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to attribute a timestamp to any weather-related data so that the most up to minute data is available for control decisions, and this is most easily and reliably realized by knowing the time at which all weather data is formulated.


Allowable Subject Matter
Claims 22-23 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 22 and 40, the prior art of record fails to teach or adequately suggest searching the first plurality of weather data sets to identify the first weather data set having a first weather station location within a first threshold distance of the location of the wayside, in combination with the other claimed features and or limitations as claimed.

As per claim 23, the prior art of record fails to teach or adequately suggest calculating the melt duration (MD) as a function of the temperature (TMPF), a minimum melt duration (El), an extended interval (E2), an anchor temperature (E3), and a step function (E4), according to the equation described, in combination with the other claimed features and or limitations as claimed.

Claims 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the claim objections with respect to the lack of antecedent basis in at least dependent claims 25 and 26.

As per claim 25, the prior art of record fails to teach or adequately suggest the features of a first train counter value and a light snow counter value being set to zero, in combination with the other claimed features and or limitations as claimed.

Claims 30-38 are allowed.

As per claims 30-38, specifically with respect to independent claim 30, the prior art of record fails to teach or adequately suggest searching the first plurality of weather data sets to identify the first weather data set having a first weather station location within a first threshold distance of the location of the wayside, in combination with the other claimed features and or limitations as claimed.


References Considered but Not Relied Upon
The following are references that were considered but not relied upon with respect to any art rejections:

(1)	DARSKI et al., PL 174667 B1 discloses that the essence of the invention is a remote control system for electric heating of turnouts, in which the microprocessor controller of the electric switchgear supplying the circuits of the rail heaters via separation transformers is connected with weather transmitters and a rail converter, and with a data transmission cable and / or wirelessly with a microprocessor master controller, where the microprocessor controller is the master controller is connected by an electrical connection with the panel signaling the operating states of the switchgears and heater circuits;

(2)	Clyne et al., U.S. Patent Application Publication No. 2019/0106845 which discloses  a rail switch heating system is disclosed, including a controller comprising a processor and memory, an electrically resistive heating element coupled to the controller, the heating element configured for mounting to and heating a railroad rail, and software stored on the memory for executing the steps of: (a) automatically determining a pulse width modulated (PWM) cycle corresponding to a target energy consumption for cycling the heating element on and off; and (b) cycling the heating element on and off according to the PWM cycle.;

(3)	Fries et al., U.S. Patent Application Publication No. 2015/0158510 which discloses a wayside monitoring method and system monitor a transmitted current that is injected into conductive components of a route traveled by vehicle systems, monitor a received current that represents a portion of the transmitted current that is conducted through the conductive components of the route, examine changes in the transmitted and/or received current over time to determine when the vehicle systems are on the route between a first location where the transmitted current is injected into the conductive components and a second location where the received current is monitored, and examine the changes in the transmitted and/or received currents. The changes are examined to identify (a) a contaminated portion of a surface on which the route is disposed, (b) a foreign object other than the vehicle systems that is contacting the route, and/or (c) a damaged or broken portion of at least one of the conductive components of the route.;

(4)	BARTONEK, U.S. Patent Application Publication No. 2014/0165717 which discloses a method for detecting precipitation is disclosed, wherein the method may include receiving a signal from a sensing module positioned in the vicinity of a railroad track, the signal being indicative of a capacitive dielectric property of a form of precipitation that has accumulated in the vicinity of the railroad track, and wherein the method may further include processing the signal from the sensing module to determine the type of precipitation that has accumulated in the vicinity of the railroad track as a function of the indicated capacitive dielectric property, and wherein the method may still further include sending a signal indicative of a recommended action based on the type of precipitation; and

(5)	CHENG et al., CN 106054284 A, which discloses an automatic bearing pressing machine for railroad comprehensive disaster pre-warning system, comprising a weather forecast receiving module for receiving, over a network, the weather forecast information of each area of the railway, and a weather information acquisition module, which is set on path of each train on the railway and is used for collecting the weather information of the current position, a controller for receiving weather forecast information of each area of the railway weather forecast sent by the receiving module, and according to the schedule and the weather forecast information of the train obtained current train travel weather forecast information, wherein the controller is further used for receiving the weather information of the current position of the current train sent by the weather information acquisition module and from the cloud database taking the train advancing direction on the nearest position of the train of weather information,  judging whether to give early warning and wherein the invention combines the weather forecast and real-time weather information for comprehensive analysis to judge whether for warning, which improves the accuracy of pre-warning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 1, 2022
/RDH/